Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "4" have both been used to designate the case end plates (in fig. 1, the reference character used is incorrect).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "7" and "5" have both been used to designate the "auto/manual switch" (the reference character used in fig. 1 is different from the character used in fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
The drawings are objected to as failing to comply with 37 CFR 1.84(p) and 1.84(q) because in fig. 1: the lead line originating from the reference character "9" does not extend to the clamping knob; the reference characters "11" and "12" designate parts that are not shown in the figure (see paragraph [0024] in the description).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraphs [0011], [0013], [0025] and [0026] recite the feature "degree of error" but they do not clearly and distinctly describe what is in error. Since the "degree of error" appears to be related to the chair's tilt position, at least one of these paragraphs should include a clarifying statement describing what orientation or position is considered a "degree of error".  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  in claim 1, lines 10-17, the limitations contain multiple grammatical and/or idiomatic errors, as well as inconsistencies in claim terminology; and in claims 7-10, the limitations contain grammatical and/or idiomatic errors.  Appropriate correction is required.
The following corrections are suggested:
Claim 1, “the automatic self-leveling mechanism is coupled to a chair seat tilt motor of the motorized chair seat; 
the pendulum rotates about an s changes in the angle of the chair seat in response to variations in the magnetic field of the magnet sensed by the hall effect sensor; and 
 a  chair
Claim 7, “The mechanism of claim 1, further comprising a reset switch 
Claim 8, “The mechanism of claim 1, further comprising a switch 
Claim 9, “The mechanism of claim 1, further comprising two auto-leveling mechanisms attached to a single chair seat with two motors, one motor for a forward/backward tilt motor for a left/right tilt
Claim 10, “The mechanism of claim 1, wherein the mechanism is integrated into [[a]]the motorized chair seat  the 


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record did not show or suggest, either singly or combined, the automatic self-leveling mechanism claimed comprising inter alia a hall effect sensor and a magnet coupled to a pendulum adjacent its pendulum axle pin, wherein the magnet is aligned over the hall effect sensor.
The reference to Lorey (US 2020/0346563) teaches an automatic self-leveling mechanism comprising structure as claimed, including: processing circuitry comprising a second contact element (41/97) configured as a hall effect sensor (¶ [0021]) and coupled to a pendulum (33); and a first contact element (40) configured as a magnet (element 40 would be obviously configured as a magnet when the element 41 is configured as a hall effect sensor); wherein the magnet (40) and sensor (41) are aligned side-by-side; and wherein the hall effect sensor (41) detects changes in the angle of a chair seat in response to variations in the magnetic field of the magnet (40) (when the elements 40, 41 contact and close circuit C, ¶ 80 & 96-99), and generates a proportional correction to the chair’s tilt angle.
The reference to Lorey, singly or in combination with the prior art, does not teach coupling a magnet adjacent to the pendulum’s axle pin (A2) such that it would be “aligned over the hall effect sensor”. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Hall (US 2014/0151157) also teaches an automatic self-leveling mechanism comprising a Hall Effect sensor (28) and corresponding magnets (30) oriented side-by-side.


This application is in condition for allowance except for the following formal matters: 
See the objections to the drawings, specification, and claims detailed above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636